ACCEPTED
                                                                                                      12-14-00134-CV
	                                                                                         TWELFTH COURT OF APPEALS
                                                                                                       TYLER, TEXAS
                                                                                                  4/9/2015 4:16:09 PM
                                                                                                         CATHY LUSK
                                                                                                               CLERK

                                                                                     BRETT F. MILLER
                                                                                    BMILLER@WSFIRM.COM
	
	                                                                                  FILED IN
	                                                                           12th COURT OF APPEALS
                                                                                 TYLER, TEXAS
	
                                           April	9,	2015	                    4/9/2015 4:16:09 PM
                                                  	                              CATHY S. LUSK
                                                                                     Clerk
                                                  	
Cathy	S.	Lusk,	Clerk	
Twelfth Court of Appeals
1517 West Front Street, Suite 354
Tyler, Texas 75702

Re:      Case Number:          12-14-00134-CV
         Trial Court Case No.: 2012-1842-A

Style: American Idol, General, LP d/b/a The REO, and Randy Hanson a/k/a Randall Hanson
       v. Pither Plumbing Co., Inc.

Dear Ms. Lusk:

       During today’s oral argument, the Justices requested that I send this letter with the
following citations and enclose copies of those opinions:

             1. Thomas v. Long, 207 S.W.3d 334, 339-340 (Tex. 2006) (implicit ruling case)

             2. Am. Star Energy & Minerals Corp. v. Stowers, No. 13-0484, 2015 Tex. LEXIS
                161, *5 (Tex. Feb. 27, 2015) (partner liability case)

       Please deliver a copy of this letter and the enclosed opinions to each Justice for their
review and consideration. Thank you in advance for your assistance in this matter.


                                                Very respectfully yours,


                                                Brett F. Miller


BFM/tlw

Enclosures

cc:      Mr. Ken Good (via electronic filing)
	
                	


	     P.O. BOX 1231   LONGVIEW, TEXAS 75606 T 903.757.6400        F 903.757.2323 WWW.WSFIRM.COM
|   | Caution
As of: April 9, 2015 12:36 PM EDT

                                         Thomas v. Long
                                       Supreme Court of Texas
                       February 11, 2004, Argued ; April 21, 2006, Delivered
                                             NO. 03-0204

Reporter
207 S.W.3d 334; 2006 Tex. LEXIS 280; 49 Tex. Sup. J. 532; 24 I.E.R. Cas. (BNA) 956
TOMMY THOMAS, SHERIFF OF HARRIS for lack of jurisdiction his appeal of a trial court’s
COUNTY, PETITIONER, v. JEANNE LONG, denial of his plea to the jurisdiction.
RESPONDENT
                                                      Overview
Subsequent History: [**1] As Corrected April The underlying dispute concerned the
26, 2006.                                             interpretation of an order issued by the county
                                                      sheriff’s department civil service commission
Prior History: ON PETITION FOR REVIEW relating to respondent former county employee’s
FROM THE COURT OF APPEALS FOR THE appeal of her termination. The court held that
FOURTEENTH DISTRICT OF TEXAS.                         although the sheriff’s plea was made as part of a
Thomas v. Long, 97 S.W.3d 300, 2003 Tex. App. summary judgment motion, the court of appeals
LEXIS 129 (Tex. App. Houston 14th Dist., 2003) had jurisdiction to consider the interlocutory
                                                      appeal. By ruling on the merits of the employee’s
Core Terms                                            declaratory judgment claim, the trial court
                                                      necessarily denied the sheriff’s challenge to its
trial court, interlocutory appeal, Commission’s, jurisdiction. That implicit denial satisfied Tex. Civ.
subject matter jurisdiction, exclusive jurisdiction, Prac. & Rem. Code Ann. § 51.014(a)(8) and gave
court of appeals, termination, employees, return the court of appeals jurisdiction to consider the
to work, Remedies, summary judgment, sheriff’s interlocutory appeal. However, the court
reinstatement, pet, lack of subject matter dismissed the claims relating to the employee’s
jurisdiction, sheriff’s department, physical ability, reinstatement to employment because her failure
jurisdictional challenge, summary judgment to exhaust administrative remedies deprived the
motion, disciplinary action, seniority, benefits, trial court of subject matter jurisdiction over those
partial,     orders,      declaratory    judgment, claims. Once the employees of a department
administrative body, no loss, regulations, requires, elected to create a commission, and the
exhaust, rights                                       commission’s rules created rights employees
                                                      would not have at common law, the commission
Case Summary                                          obtained exclusive jurisdiction over those matters
                                                      under Tex. Loc. Gov’t Code Ann. §§ 158.032-.033,
Procedural Posture                                    .035.

In an interlocutory appeal, petitioner sheriff Outcome
challenged a judgment of the Court of Appeals for The court reversed the court of appeals’ judgment
the Fourteenth District of Texas, which dismissed and rendered judgment dismissing for lack of

                                              Brett Miller
                                                                                                    Page 2 of 11
                                207 S.W.3d 334, *334; 2006 Tex. LEXIS 280, **1

subject matter jurisdiction the employee’s claims HN3 It is proper for a trial court to dismiss claims
relating to her reinstatement.                           over which it does not have subject matter
                                                         jurisdiction but retain claims in the same case
LexisNexis® Headnotes                                    over which it has jurisdiction. A trial court is not
                                                         required to deny an otherwise meritorious plea to
   Civil Procedure > ... > Subject Matter Jurisdiction > the jurisdiction or a motion for summary judgment
    Jurisdiction Over Actions > General Overview         based on a jurisdictional challenge concerning
   Civil Procedure > ... > Summary Judgment >
                                                         some claims because the trial court has jurisdiction
     Motions for Summary Judgment > General over other claims. To the extent some courts of
   Overview                                              appeals have held otherwise, the state supreme
                                                         court disapproves of those holdings.
  Civil Procedure > Appeals > Appellate Jurisdiction >
   Interlocutory Orders                                     Civil Procedure > ... > Subject Matter Jurisdiction >
                                                            Jurisdiction Over Actions > General Overview
HN1 Because there is a conflict among the courts
of appeals on whether a governmental unit’s               Civil Procedure > Appeals > Appellate Jurisdiction >
challenge to subject matter jurisdiction is                Interlocutory Orders
appealable if raised in a motion for summary              Civil Procedure > Appeals > Appellate Jurisdiction >
judgment, the state supreme court has jurisdiction         State Court Review
over an interlocutory appeal involving the issue.
Tex. Gov’t Code Ann. §§ 22.001(a)(2), 22.225(c). HN4 The legislature has provided for an
                                                       interlocutory appeal when a trial court denies a
  Civil Procedure > ... > Responses > Defenses, governmental unit’s challenge to subject matter
  Demurrers & Objections > Motions to Dismiss          jurisdiction, irrespective of the procedural vehicle
  Civil Procedure > Appeals > Appellate Jurisdiction > used. Tex. Civ. Prac. & Rem. Code Ann. §
   Final Judgment Rule                                 51.014(a)(8). To the extent some courts of appeals
  Civil Procedure > Appeals > Appellate Jurisdiction > have held otherwise, the state supreme court
   Interlocutory Orders                                disapproves of those holdings.

HN2 Generally, appeals may only be taken from               Civil Procedure > ... > Subject Matter Jurisdiction >
final judgments or orders. Tex. Civ. Prac. & Rem.           Jurisdiction Over Actions > General Overview
Code Ann. § 51.014. Section 51.014(a)(8) provides
                                                            Civil Procedure > ... > Responses > Defenses,
an exception to this general rule by allowing an            Demurrers & Objections > Motions to Dismiss
appeal from an interlocutory order that grants or
denies a plea to the jurisdiction by a governmental         Civil Procedure > Appeals > Appellate Jurisdiction >
unit as that term is defined in Tex. Civ. Prac. &            Interlocutory Orders
Rem. Code Ann. § 101.001.
                                                          HN5 To be entitled to an interlocutory appeal,
  Civil Procedure > ... > Subject Matter Jurisdiction >   Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8)
  Jurisdiction Over Actions > General Overview            requires the denial of a jurisdictional challenge.
                                                          The Texas Rules of Appellate Procedure only
  Civil Procedure > ... > Responses > Defenses,
                                                          require that the record show the trial court ruled
  Demurrers & Objections > Motions to Dismiss
                                                          on the request, objection, or motion, either
  Civil Procedure > Dismissal > Involuntary               expressly or implicitly. Tex. R. App. P.
  Dismissals > Appellate Review                           33.1(a)(2)(A). Because a trial court cannot reach
  Civil Procedure > Appeals > Appellate Jurisdiction >    the merits of a case without subject matter
   State Court Review                                     jurisdiction, a trial court that rules on the merits of
                                                  Brett Miller
                                                                                                   Page 3 of 11
                                207 S.W.3d 334, *334; 2006 Tex. LEXIS 280, **1

an issue without explicitly rejecting an asserted HN7 Determining whether the Harris County
jurisdictional attack has implicitly denied the Sheriff’s Department Civil Service Commission
jurisdictional challenge.                           has exclusive jurisdiction requires examination
                                                    and construction of the relevant statutory scheme.
   Administrative Law > Judicial Review > Where there is no express legislative indication of
    Reviewability > Exhaustion of Remedies          exclusive jurisdiction, the state supreme court
   Administrative Law > Judicial Review > Standards looks to the legislative scheme to determine if the
   of Review > De Novo Standard of Review           legislature intended the Commission to have sole
   Administrative Law > Separation of Powers >
                                                    authority to make the initial determination in a
    Jurisdiction                                    dispute.

  Administrative Law > Separation of Powers >               Governments     >   Local       Governments      >
  Legislative Controls > Scope of Delegated Authority       Administrative Boards
  Civil Procedure > ... > Subject Matter Jurisdiction >
                                                          HN8 Tex. Loc. Gov’t Code Ann. §§ 158.033 and
  Jurisdiction Over Actions > General Jurisdiction
                                                          158.034 permit the creation of a sheriff’s
HN6 Whether the Harris County Sheriff’s                   department civil service system and a commission
Department Civil Service Commission has                   in certain counties.
exclusive jurisdiction over a dispute is a question
of law that the state supreme court reviews de              Governments     >   Local       Governments      >
novo. Texas trial courts are courts of general              Administrative Boards
jurisdiction with the power to hear and determine
                                                          HN9 See Tex. Loc. Gov’t Code Ann. § 158.035(a).
any cause that is cognizable by courts of law or
equity and to grant any relief that could be granted        Administrative Law > Separation of Powers >
by either courts of law or equity. Tex. Gov’t Code          Legislative Controls > Scope of Delegated Authority
Ann. § 24.007-.008; Tex. Const. art. V, § 8. In
contrast, administrative bodies only have the               Governments     >   Local       Governments      >
powers conferred on them by clear and express               Administrative Boards
statutory language or implied powers that are               Governments > Local Governments > Employees &
reasonably necessary to carry out the legislature’s         Officials
intent. When the legislature grants an                      Labor & Employment Law > Employment
administrative body the sole authority to make an           Relationships > At Will Employment > Public
initial determination in a dispute, the agency has          Employees
exclusive jurisdiction over the dispute. If an
administrative body has exclusive jurisdiction, a     HN10 The Harris County Sheriff’s Department
party must exhaust all administrative remedies        Civil Service Commission is authorized by statute
before seeking judicial review of the decision.       to regulate employment matters in the sheriff’s
Until the party has satisfied this exhaustion         department. The Harris County Sheriff’s
requirement, a trial court lacks subject matter       Department Civil Service Regulations detail the
jurisdiction and must dismiss those claims without    rules and procedures adopted by the Commission.
prejudice to refiling.                                Harris County, Tex., Sheriff’s Dep’t Civil Serv.
                                                      Regs. R. 1.01-19.01. The regulations address
  Administrative Law > Separation of Powers > employment position classification, employment
  Jurisdiction                                        criteria, disciplinary actions (including layoffs
  Administrative Law > Separation of Powers > and dismissals) and appeals, grievances, and
  Legislative Controls > Scope of Delegated Authority performance evaluations, among other things.

                                                  Brett Miller
                                                                                                Page 4 of 11
                               207 S.W.3d 334, *334; 2006 Tex. LEXIS 280, **1

Harris County, Tex., Sheriff’s Dep’t Civil Serv.       sheriff’s decision to the Commission. Harris
Regs. R. 4.01-.06, 6.01-.02, 12.01-.05, 13.01-.04,     County, Tex., Sheriff’s Dep’t Civil Serv. Regs. R.
15.01-.08. One of these regulations, Harris County,    12.04. Tex. Loc. Gov’t Code Ann. § 158.037 then
Tex., Sheriff’s Dep’t Civil Serv. Regs. R. 12.03(a),   provides for a substantial evidence review of the
states that no employee shall be subject to any        Commission’s decision by the district court. An
disciplinary action including termination except       employee subject to for-cause termination has a
for just cause. The Regulations define ″disciplinary   property interest in continued employment
action″ as any action taken against an employee        sufficient to entitle the employee to judicial review
by the Department due to improper conduct by the       of an administrative decision to terminate
employee that will result in termination,              employment.
suspension, demotion, reduction in rank, or refusal
                                                          Administrative Law > Agency Adjudication >
to rehire at the end of a contractual period. Harris
                                                          General Overview
County, Tex., Sheriff’s Dep’t Civil Serv. Regs. R.
12.01.                                                    Administrative Law > Separation of Powers >
                                                          Jurisdiction
  Labor & Employment Law > Employment                     Governments     >   Local      Governments      >
  Relationships > At Will Employment > General            Administrative Boards
  Overview
                                                          Governments > Local Governments > Employees &
HN11 Absent an express agreement to the                   Officials
contrary, Texas is an employment-at-will state.            Labor & Employment Law > Employment
Subject to certain exceptions, employment is               Relationships > At Will Employment > Public
terminable at any time by either party with or             Employees
without cause. However, an employer may modify
                                                        HN13 Although the statute authorizing the creation
the employment terms of the at-will status of its
                                                        of the Harris County Sheriff’s Department Civil
employees.                                              Service Commission does not contain the words
                                                        ″exclusive jurisdiction,″ as many statutes granting
   Administrative Law > Agency Adjudication >
                                                        an administrative body exclusive jurisdiction do,
    Review of Initial Decisions
                                                        it authorizes the Commission to extend specified
   Administrative Law > Judicial Review > Standards rights to employees that are not available at
   of Review > Substantial Evidence                     common law. By promulgating Harris County,
   Governments > Local Governments > Employees & Tex., Sheriff’s Dep’t Civil Serv. Regs. R. 12.03(a),
   Officials                                            as authorized by the Texas Local Government
                                                        Code, the Commission vested Department
   Labor & Employment Law > Employment
   Relationships > At Will Employment > Exceptions employees with for-cause employment status,
                                                        which they have only because the Commission
HN12 The Harris County Sheriff’s Department conferred that right on them. To enforce those
Civil Service Commission’s rules implement rights, employees must follow the procedures
procedures for disciplinary actions, including enumerated in the Commission’s rules as
termination for just cause. Harris County, Tex., authorized by statute. Once the employees of a
Sheriff’s Dep’t Civil Serv. Regs. R. 12.03(a). The department elect to create a commission, and the
regulations describe the initial parts of the appellate commission’s rules create rights employees would
process: within the prescribed time periods, an not have at common law, the commission obtains
employee may appeal a disciplinary action to the exclusive jurisdiction over those matters. Tex.
sheriff; after that, the employee may appeal the Loc. Gov’t Code Ann. § 158.032-.033, .035.
                                                Brett Miller
                                                                                                                     Page 5 of 11
                                       207 S.W.3d 334, *334; 2006 Tex. LEXIS 280, **1

Counsel: For PETITIONER: Mr. Michael A. Sheriff’s Department terminated Jeanne Long’s
Stafford, Mr. Michael R. Hull, HARRIS COUNTY employment as a jailer for violations of the
ATTORNEY, Houston, TX.                              Department’s employee conduct manual. Long
                                                    appealed her termination to the Harris County
For RESPONDENT: Mr. Bruce A. Coana, Mr. Sheriff’s Department Civil Service Commission.
Ajay Choudhary, COANA & ASSOCIATES, Over a year later on September 6, 2001, the
Houston, TX.                                        Commission determined that Long’s termination
                                                    was not supported by sufficient evidence and
For AMICUS CURIAE:Mr. Kristofer S. Monson, ordered the Department to reinstate Long with no
ASSISTANT SOLICITOR GENERAL, Austin, loss of seniority or benefits. The Commission
TX.                                                 denied Long’s request for reimbursement of
                                                    wages. Long did not appeal the Commission’s
Judges: JUSTICE WAINWRIGHT delivered the decision. In letters dated September 7, 2001, and
opinion of the Court.                               November 7, 2001, the Department informed
                                                    Long that she would be required to complete a
Opinion by: J. Dale Wainwright
                                                    physical ability test before returning to work.
                                                    Long refused to take the test. The Department
Opinion
                                                    maintained its position that because Long had
                                                    been absent from duty for more than twelve
 [*336] JUSTICE WAINWRIGHT delivered the
                                                    months, the Department’s employee manual
opinion of the Court.
                                                    required Long to complete the physical ability test
This is an interlocutory appeal of a trial court’s    [**3]        before returning to work. The
denial of a jurisdictional plea. Although the plea Commission’s order did not mention the test.
was made as part of a motion for summary
judgment, the court of appeals had jurisdiction to On November 13, 2001, Long filed suit in state
consider the interlocutory appeal under section district court against Harris County Sheriff Tommy
51.014(a)(8) of the Texas Civil Practice and Thomas and          2
                                                                     the Harris County Sheriff’s
Remedies Code. We conclude that the court erred Department seeking a declaration that she was
in determining that it was without jurisdiction to entitled to immediately return to work with no
consider the appeal. However, we dismiss the loss of seniority or benefits, without taking any
claims relating to the respondent’s reinstatement tests, without re-applying for employment, but
to her employment because her failure to exhaust with back pay dating from the Commission’s
administrative remedies deprived the trial court of order. Long sought a writ of mandamus compelling
subject matter jurisdiction over those claims. 1    Thomas to comply with the Commission’s order,
                                                    and she sought a temporary restraining order and
 [**2] I. Factual and Procedural Background         temporary injunction allowing her to return [*337]
                                                    to work immediately with no loss of seniority or
The underlying dispute concerns the interpretation benefits and without undergoing additional testing.
of an order issued by an administrative body. It is Long’s petition also included a retaliation claim
not an appeal from the administrative order itself. under section 21.055 of the Texas Labor Code.
In a June 1, 2000 letter, the Harris County Thomas asserted a partial plea in bar, contending
1
   The respondent’s retaliation claim under section 21.055 of the Texas Labor Code, and claims for attorney’s fees and back pay, are
not part of this interlocutory appeal and remain pending at the trial court.
2
    Long later amended her petition nonsuiting all claims against the Department.

                                                            Brett Miller
                                                                                                                        Page 6 of 11
                                       207 S.W.3d 334, *337; 2006 Tex. LEXIS 280, **3

that the trial court ″should not exercise jurisdiction               Thomas’s notice also acknowledged that his
over any of Plaintiff’s reinstatement claims                         ″appeal includes all three of the orders signed by
because exclusive or primary jurisdiction over                       the Court on March 4, 2002 since all three orders
this matter has been given to the Harris County                      relate to [Thomas’s] dispute as to [the trial court’s]
Sheriff’s Department Civil Service Commission.″                      jurisdiction.″ The court of appeals dismissed the
The trial court never explicitly ruled on Thomas’s                   appeal for lack of jurisdiction, explaining that
 [**4] partial plea in bar.                                          ″because our record does not contain an order
Long moved for partial summary judgment on the                       granting or denying a plea to the jurisdiction, and
declaratory judgment and mandamus actions.                           because section 51.014(a) does not include an
Thomas filed a cross-motion for summary                              appeal of the denial of a summary judgment based
judgment on the same causes of action, arguing                       on lack of subject matter jurisdiction, that statute
that the trial court lacked subject matter jurisdiction              does not explicitly provide that we have
over those claims. Arguing in the alternative,                       jurisdiction over this interlocutory appeal.″ 97
S.W.3d 300, 302. Thomas petitioned this Court
Thomas requested the trial court to decline to
                                                                      [**6] for review.
exercise jurisdiction over the matter because the
Commission had primary jurisdiction. Finally,                        II. Jurisdiction of this Court
Thomas argued that even if the trial court had
jurisdiction, he was entitled to judgment as a                       HN1 We have jurisdiction over this interlocutory
matter of law on Long’s mandamus and                                 appeal because there is a conflict among the
declaratory judgment actions. The trial court                        courts of appeals on whether a governmental
entered a partial judgment in favor of Long                          unit’s challenge to subject matter jurisdiction is
declaring that ″under the Civil Service                              appealable if raised in a motion for summary
Commission’s September 6, 2001 Order, (1)                            judgment. TEX. GOV’T CODE §§ 22.001(a)(2),
Plaintiff is entitled to immediately return to work                  22.225(c); 3 [*338] Tex. Dep’t of Parks &
with no loss of seniority or benefits, (2) Plaintiff                 Wildlife v. Miranda, 133 S.W.3d 217, 223, 47 Tex.
does not need to perform any tests as a condition                    Sup. Ct. J. 386 (Tex. 2004); compare 97 S.W.3d at
to returning to work, and (3) Plaintiff [**5] does                   302, and Brazos Transit Dist. v. Lozano, 72
not need to apply for re-employment.″ On the                         S.W.3d 442, 445 (Tex. App.-Beaumont 2002, no
same day, the trial court granted Thomas’s motion                    pet.) (dismissing interlocutory appeals from denials
for partial summary judgment in part and                             of motions for summary judgment challenging
dismissed Long’s request for mandamus relief.                        subject matter jurisdiction for lack of jurisdiction),
The court also entered an order identifying Long’s                   with Bexar County v. Gant, 70 S.W.3d 289, 291-92
claims for retaliation, attorney’s fees, and back                    (Tex. App.-San Antonio 2002, pet. denied), and
pay as the only remaining claims before the court.                   Sw. Tex. State Univ. v. Enriquez, 971 S.W.2d 684,
Thomas filed a notice of an interlocutory appeal                     685 (Tex. App.-Austin 1998, pet. denied),
to challenge the court’s ″denial of his Plea to the                  abrogated on other grounds by Kerrville State
Jurisdiction signed by [the trial court] on March 4,                 Hosp. v. Fernandez, 28 S.W.3d 1, 6, 43 Tex. Sup.
2002.″                                                               Ct. J. 1036 (Tex. 2000) (assuming jurisdiction
3
   The Legislature amended section 22.001 of the Texas Government Code, effective September 1, 2003. Act of June 2, 2003, 78th Leg.,
R.S., Ch. 204, § 1.04, 2003 Tex. Gen. Laws 847, 849-50 (codified as section 22.001(e) of the Texas Government Code). The amendment,
which applies to actions filed on or after September 1, 2003 and therefore does not govern our jurisdiction in this case, provides that
″one court holds differently from another when there is inconsistency in their respective decisions that should be clarified to remove
unnecessary uncertainty in the law and unfairness to litigants.″ The Legislature amended section 22.225 to add a similar provision. Act
of June 2, 2003, 78th Leg., R.S. Ch. 204, § 1.02, 2003 Tex. Gen. Laws 847, 848-49 (codified as section 22.225(e) of the Texas
Government Code).

                                                            Brett Miller
                                                                                                    Page 7 of 11
                                207 S.W.3d 334, *338; 2006 Tex. LEXIS 280, **6

over interlocutory appeals of jurisdictional              the Department conceded that the trial court had
challenges raised in motions for summary                  jurisdiction over at least one claim. 685 S.W.2d
judgments). [**7] We address both issues raised           22, 28 Tex. Sup. Ct. J. 235 (Tex. 1985). In Speer,
in this petition for review: (1) whether the court of     this Court held that a trial court’s order sustaining
appeals had subject matter jurisdiction to address        a misnomered plea in abatement, which challenged
Thomas’s interlocutory appeal and (2) whether             the trial court’s subject matter jurisdiction, was a
the trial court had jurisdiction to issue a declaratory   final and appealable order. 685 S.W.2d at 23.
judgment interpreting the Commission’s order.             Comparing the effect of the two pleas, the Court
                                                          stated that ″sustaining a plea to the jurisdiction
[**8] III. Jurisdiction of the Court of Appeals           requires dismissal; sustaining a plea in abatement
                                                          requires that the claim be abated until removal of
HN2 Generally, appeals may only be taken from             some impediment.″ Id. Long argues this means if
final judgments or orders. See TEX. CIV. PRAC.            the trial court lacks jurisdiction over some claims
& REM. CODE § 51.014; Qwest Commc’ns Corp.                but not others, it must [**10] deny the plea. We
v. AT&T Corp., 24 S.W.3d 334, 336, 43 Tex. Sup.           disagree. As we recognized in American Motorists
Ct. J. 600 (Tex. 2000); Jack B. Anglin Co. v. Tipps,      Insurance Company v. Fodge, HN3 it is proper
842 S.W.2d 266, 272, 36 Tex. Sup. Ct. J. 205 (Tex.        for a trial court to dismiss claims over which it
1998). Section 51.014(a)(8) of the Texas Civil            does not have subject matter jurisdiction but
Practice and Remedies Code provides an                    retain claims in the same case over which it has
exception to this general rule by allowing an             jurisdiction. 63 S.W.3d 801, 805, 45 Tex. Sup. Ct.
appeal from an interlocutory order that ″grants or        J. 122 (Tex. 2001) (holding that the trial court
denies a plea to the jurisdiction by a governmental       erred in dismissing all claims but the [*339] court
unit as that term is defined in Section 101.001.″         of appeals erred in requiring the reinstatement of
Thomas’s appeal to the court of appeals challenged        all claims); see also Tex. Highway Dep’t v. Jarrell,
the trial court’s interlocutory orders denying his        418 S.W.2d 486, 488, 10 Tex. Sup. Ct. J. 522 (Tex.
motion for partial summary judgment disputing             1967) (″As applied to a pending claim for relief or
the trial court’s subject matter jurisdiction. The        cause of action, a plea to the jurisdiction, if
court of appeals concluded that it lacked                 sustained, would require a dismissal . . . .″). A trial
jurisdiction for two reasons. 97 S.W.3d at 302.           court is not required to deny an otherwise
First, it concluded there was no final judgment           meritorious plea to the jurisdiction or a motion for
disposing of all issues and parties, observing that       summary judgment based on a jurisdictional
one of the trial court’s orders explicitly identified     challenge concerning some claims because the
pending claims, which include claims for                  trial court has jurisdiction over other claims. See
retaliation, attorney’s fees, [**9] and back pay.         Fodge, 63 S.W.3d at 805. To the extent some
Id. Second, the court held that because the ″record       courts of appeals have held otherwise, we
does not contain an order granting or denying a           disapprove of those holdings. See Aledo Indep.
plea to the jurisdiction, and because section             Sch. Dist. v. Choctaw Props., L.L.C., 17 S.W.3d
51.014(a) does not include an appeal of the denial        260, 262-63 (Tex. App.-Waco 2000, no pet.);
of summary judgment based on lack of subject              Harris County Flood Control Dist. v. PG & E Tex.
matter jurisdiction, that statute does not explicitly     Pipeline, L.P., 35 S.W.3d 772, 773 [**11] (Tex.
provide that [the court of appeals has] jurisdiction      App.-Houston [1st Dist.] 2000, pet. dism’d w.o.j.),
over this interlocutory appeal.″ Id.                      disavowed on other grounds by City of Houston v.
                                                          Northwood Mun. Util. Dist.No. 1, 74 S.W.3d 183
Relying on Speer v. Stover, Long argues that the          (Tex. App.-Houston [1st Dist.] 2002, no pet.); Life
trial court properly denied Thomas’s plea because         Mgmt. Ctr. for MH/MR Servs. v. Cruz, 2003 Tex.
                                                  Brett Miller
                                                                                                                   Page 8 of 11
                                     207 S.W.3d 334, *339; 2006 Tex. LEXIS 280, **11

App. LEXIS 10419, No. 08-03-00121-CV, 2003                        rejection of Thomas’s jurisdictional challenges.
WL 22923927, at *3-*4 (Tex. App.-El Paso Dec.                     The Texas Rules of Appellate Procedure only
11, 2003, no pet.) (mem. op.).                                    require that the record show the trial court ruled
The court of appeals correctly observed that the                  on the request, objection, or motion, either
record does not contain an order explicitly denying               expressly or implicitly. TEX. R. APP. P.
a plea to the jurisdiction. Thomas did not file a                 33.1(a)(2)(A). Because a trial court cannot reach
document titled ″plea to the jurisdiction″ with the               the merits of a case without subject matter
trial court. However, Thomas’s summary judgment                   jurisdiction, Tex. Ass’n of Bus. v. Tex. Air Control
motion clearly challenged the trial court’s subject               Bd., 852 S.W.2d 440, 443, 36 Tex. Sup. Ct. J. 607
matter jurisdiction. HN4 The Legislature provided                 (Tex. 1993), a trial court that rules on the merits of
for an interlocutory appeal when a trial court                    an issue without explicitly rejecting an asserted
denies a governmental unit’s challenge to subject                 jurisdictional [*340] attack has implicitly denied
matter jurisdiction, irrespective of the procedural               the jurisdictional challenge. See, e.g., Soberay
vehicle used. 4 TEX. CIV. PRAC. & REM. CODE                       Mach. & Equip. Co. v. MRF Ltd., 181 F.3d 759,
§ 51.014(a)(8); Harris County v. Sykes, 136 S.W.3d 762 (6th Cir. 1999); Ahuna v. Dep’t of Hawaiian
635, 638, 47 Tex. Sup. Ct. J. 618 (Tex. 2004); see                Home Lands, 64 Haw. 327, 640 P.2d 1161, 1165
also Surgitek, Bristol-Myers Corp. v. Abel, 997                   n.9 (Haw. 1982). By ruling on the merits of
S.W.2d 598, 601, 42 Tex. Sup. Ct. J. 993 (Tex.                    Long’s declaratory judgment claim, the trial court
1999)(holding that the availability of interlocutory              necessarily denied Thomas’s challenge to the
appeal [**12] from a section 15.003(a) joinder                    court’s jurisdiction. That implicit [**14] denial
decision is not ″constrained by the form or caption               satisfies section 51.014(a)(8) of the Texas Civil
of a pleading″ but will be determined by ″the                     Practice and Remedies Code and gives the court
substance of a motion to determine the relief                     of appeals jurisdiction to consider Thomas’s
sought, not merely its title″). To the extent some                interlocutory appeal.
courts of appeals have held otherwise, we
disapprove of those holdings. See 97 S.W.2d at                    IV. Jurisdiction of the Trial Court-Exhaustion
302; Lozano, 72 S.W.3d at 445; City of Garland v.                 of Remedies
Rutherford, 1998 Tex. App. LEXIS 6006, No.                        Thomas contends that the trial court lacked subject
05-98-00295-CV, 1998 WL 652318, at *4 & n.1                       matter jurisdiction because the Commission had
(Tex. App.-Dallas Sept. 24, 1998, no pet.) (not                   exclusive jurisdiction over Long’s reinstatement
designated for publication).                                      claims, and Long failed to exhaust her
                                                                  administrative remedies before filing this suit.
HN5 To be entitled to an interlocutory appeal,
section 51.014(a)(8) requires the denial of a                     HN6 Whether the Commission has exclusive
jurisdictional challenge. In this case, none of the               jurisdiction over this dispute is a question of law
trial court’s orders on the parties’ cross-motions                that we review de novo. Subaru of Am. v. David
for summary judgment explicitly denied the relief                 McDavid Nissan, Inc., 84 S.W.3d 212, 222, 45
sought in the section of Thomas’s motion for                      Tex. Sup. Ct. J. 907 (Tex. 2002). Texas district
summary judgment challenging the [**13] trial                     courts are courts of general jurisdiction with the
court’s subject matter jurisdiction. However, the                 power to ″hear and determine any cause that is
trial court’s rulings on the merits of some claims                cognizable by courts of law or equity″ and to
for which Thomas argued the trial court lacked                    ″grant any relief that could be granted by either
subject matter jurisdiction constitute an implicit                courts of law or equity.″ TEX. GOV’T CODE §
4
    We refer to ″governmental unit″ as defined by section 101.001 of the Texas Civil Practice and Remedies Code.

                                                          Brett Miller
                                                                                                                           Page 9 of 11
                                       207 S.W.3d 334, *340; 2006 Tex. LEXIS 280, **14

24.007-.008; see also TEX. CONST. art. V, § 8;            (a) HN9 The commission shall adopt,
David McDavid Nissan, 84 S.W.3d at 220; Dubai             publish, and enforce rules regarding:
Petroleum Co. v. Kazi, 12 S.W.3d 71, 75, 43 Tex.
                                                          (1) selection and classification of
Sup. Ct. J. 412 (Tex. 2000). In contrast,
                                                          employees;
administrative [**15] bodies only have the powers
conferred on them by clear and express statutory          (2) competitive examinations;
language or implied powers that are reasonably
necessary to carry out the Legislature’s intent.          (3) promotions, seniority, and tenure;
David McDavid Nissan, 84 S.W.3d at 220; Tex.              (4) layoffs and dismissals;
Workers’ Comp. Comm’n v. Patient Advocates of
Tex., 136 S.W.3d 643, 652, 47 Tex. Sup. Ct. J. 607        (5) disciplinary actions;
(Tex. 2004). When the Legislature grants an               (6) grievance procedures;
administrative body the sole authority to make an
initial determination in a dispute, the agency has        (7) the rights of employees during an
exclusive jurisdiction over the dispute. David            internal investigation; and
McDavid Nissan, 84 S.W.3d at 221. If an                    [*341] (8) other matters relating to the
administrative body has exclusive jurisdiction, a         selection of employees and the procedural
party must exhaust all administrative remedies            and substantive rights, advancement,
before seeking judicial review of the decision. Id.       benefits, and working conditions of
Until the party has satisfied this exhaustion             employees.
requirement, the trial court lacks subject matter
jurisdiction and must dismiss those claims without TEX. LOC. GOV’T CODE § 158.035(a). Thus,
prejudice to refiling. Id.                            HN10 the Commission is authorized [**17] by
HN7 Determining whether the Commission has statute to regulate employment matters in the
exclusive jurisdiction requires examination and sheriff’s department. The Harris County Sheriff’s
construction of the relevant statutory scheme. Id. Department Civil Service Regulations detail the
Here, there is no express legislative indication of rules and procedures adopted by the Commission.
exclusive jurisdiction. Thus, we look to the HARRIS COUNTY SHERIFF’S DEP’T CIVIL
legislative scheme to determine if the Legislature SERV. REGS. R. 1.01-19.01. The regulations
intended [**16] the Commission to have sole address employment position classification,
authority to make the initial determination in this employment criteria, disciplinary actions
dispute. Id. at 223.                                  (including layoffs and dismissals) and appeals,
                                                      grievances, and performance evaluations, among
HN8 Sections 158.033 and 158.034 of the Texas other things. Id. R. 4.01-.06, 6.01-.02, 12.01-.05,
Local Government Code permit the creation of a 13.01-.04, 15.01-.08. One of these regulations,
sheriff’s department civil service system and a Rule 12.03(a), states that ″no employee shall be
commission in certain counties. Thomas contends subject to any disciplinary action [including
that subsection 158.035(a) of the Texas Local termination] except for just cause.″ 5
Government Code vests the Commission with
exclusive jurisdiction over the dispute in this case. [**18] HN11 Absent an express agreement to the
Section 158.035, titled ″Powers of the contrary, Texas is an employment-at-will state.
Commission,″ provides in relevant part:               City of Odessa v. Barton, 967 S.W.2d 834, 835, 41
5
   The Regulations define ″Disciplinary action″ as ″any action taken against an employee by the Department due to improper conduct
by the employee that will result in termination, suspension, demotion, reduction in rank, or refusal to rehire at the end of a contractual
period.″ HARRIS COUNTY SHERIFF’S DEP’T CIVIL SERV. REGS. R. 12.01.

                                                              Brett Miller
                                                                                                           Page 10 of 11
                                   207 S.W.3d 334, *341; 2006 Tex. LEXIS 280, **18

Tex. Sup. Ct. J. 663 (Tex. 1998). Subject to certain          in the Commission’s rules as authorized by statute.
exceptions, employment is terminable at any time               [*342] See Bullock v. Amoco Prod. Co., 608
by either party with or without cause. Barton, 967 S.W.2d 899, 901, 24 Tex. Sup. Ct. J. 15 (Tex.
S.W.2d at 835; see Fed. Express Corp. v.                      1980). We hold that once the employees of a
Dutschmann, 846 S.W.2d 282, 283, 36 Tex. Sup.                 department elect to create a commission, and the
Ct. J. 530 (Tex. 1993); see also East Line & Red              commission’s rules create rights employees would
River R.R. Co. v. Scott, 72 Tex. 70, 10 S.W. 99, 102          not have at common law, the commission obtains
(1888). However, an employer may modify the                   exclusive jurisdiction over those matters. See
employment terms of the at-will status of its                 TEX. LOC. GOV’T CODE § 158.032-.033, .035.
employees. Barton, 967 S.W.2d at 835. In this                 We therefore conclude that the Commission had
case, HN12 the Commission’s rules implement                   exclusive jurisdiction over the employment dispute
procedures for disciplinary actions, including                in this case. Long exercised her rights under the
termination for just cause. HARRIS COUNTY                     Commission’s scheme when she appealed her
SHERIFF’S DEP’T CIVIL SERV. REGS. R.
                                                              termination by the sheriff to the Commission. Her
12.03(a). The regulations describe the initial parts
                                                              appeal was successful--the Commission overturned
of the appellate process: within the prescribed
                                                              Long’s termination and ordered that she be allowed
time periods, an employee may appeal a
                                                              to return to work with no loss of seniority or
disciplinary action to the sheriff; after that, the
                                                              benefits. Nothing in our record indicates whether
employee may appeal the sheriff’s decision to the
Commission. Id. R. 12.04. Section 158.037 of the              Thomas or Long raised the physical ability test
Texas Local Government Code then provides for a               requirement with the Commission, and the
″substantial evidence″ [**19] review of the                   Commission did not address the issue in its order.
Commission’s decision by the district court. 6 As             In a letter dated the day after the Commission’s
we have recognized, an employee subject to                    order, the Department [**21] notified Long that,
for-cause termination has a property interest in              according to its interpretation of the order, she
continued employment sufficient to entitle the                would be required to complete a physical ability
employee to judicial review of an administrative              test upon her return to work after a year-long
decision to terminate employment. Barton, 967                 absence. Long did not return to the Commission
S.W.2d at 835-36.                                             to obtain a decision regarding the Department’s
                                                              enforcement of a physical ability test requirement.
HN13 Although the statute authorizing the creation            If she had, and she received an adverse decision,
of the Commission does not contain the words                  she could have appealed to the district court.
″exclusive jurisdiction,″ as many statutes granting           Instead, she bypassed the Commission and filed
an administrative body exclusive jurisdiction do,             this suit seeking interpretation and enforcement of
it authorizes the Commission to extend specified              the Commission’s first order. Although Long
rights to employees that are not available at                 obtained a decision in her favor regarding
common law. By promulgating Rule 12.03(a), as                 reinstatement, the law requires Long to exhaust
authorized by the Local Government Code, the                  her administrative remedies by obtaining a
Commission vested Department employees with                   Commission decision regarding Thomas’s refusal
for-cause employment status, which they have                  to allow her to return to work without completing
only because [**20] the Commission conferred                  a physical ability test. She failed to do so. For
that right on them. To enforce those rights,                  these reasons, the trial court did not have subject
employees must follow the procedures enumerated               matter jurisdiction over Long’s reinstatement
6
   Presumably because Long’s appeal to the Commission was successful, she did not pursue judicial review of the order. The
constitutionality of the standard of review provided by the Code was not challenged.

                                                       Brett Miller
                                                                                             Page 11 of 11
                              207 S.W.3d 334, *342; 2006 Tex. LEXIS 280, **21

claims.                                                challenge.
The fact that Long fashioned this suit as a
                                                       V. Conclusion
declaratory judgment action does not change this
analysis. The subject matter of her declaratory        For the reasons stated above, we reverse the court
judgment action--the interpretation of the             of appeals’ judgment and render judgment
Commission’s order as it applies to completing a       dismissing for lack of subject matter jurisdiction
physical ability test--is [**22] the same subject      Long’s claims relating to her reinstatement.
matter over which the Legislature intended the                 J. Dale Wainwright
Commission to exercise exclusive jurisdiction.                 Justice
The trial court was without subject matter
jurisdiction to issue a declaratory judgment in this   OPINION DELIVERED: April 21, 2006
case and erred in denying Thomas’s jurisdictional




                                                Brett Miller
|   | Neutral
As of: April 9, 2015 12:38 PM EDT

                       Am. Star Energy & Minerals Corp. v. Stowers
                                        Supreme Court of Texas
                  October 14, 2014, Argued; February 27, 2015, Opinion Delivered
                                              NO. 13-0484

Reporter
2015 Tex. LEXIS 161; 58 Tex. Sup. J. 401
Notice: PUBLICATION STATUS PENDING. Partnership Act, not the agreement, but it was still
CONSULT STATE RULES REGARDING based on the judgment creditor’s underlying
PRECEDENTIAL VALUE.                          contract claim, consistent with § 152.306(b)(2);
                                             [4]-The partners had the same opportunity to
Prior History:   [*1] ON PETITION FOR contest their liability as they would have had were
REVIEW FROM THE COURT OF APPEALS they sued within the underlying limitations period.
FOR THE SEVENTH DISTRICT OF TEXAS.
Am. Star Energy & Minerals Corp. v. Stowers, Outcome
405 S.W.3d 905, 2013 Tex. App. LEXIS 5933 (Tex.        Judgment reversed.
App. Amarillo, 2013)
                                                       LexisNexis® Headnotes
Core Terms
                                                          Business & Corporate Law > ... > Management
partnership, partner, limitations period, entity,         Duties & Liabilities > Rights of Partners > Authority
limitations, accrued, citations, accrual, Oil, cause      to Act
of action, court of appeals, statute of limitations,      Business & Corporate Law > ... > Management
trial court, prerequisites, satisfaction, cases,          Duties & Liabilities > Rights of Partners >
separate suit, obligations, parties                       Partnership Property

Case Summary                                           HN1 A Texas partnership is an entity distinct from
                                                       its partners, Tex. Bus. Orgs. Code Ann. § 152.056.
                                                       Though that has not always been clear, the
Overview
                                                       Legislature unequivocally embraced he entity
HOLDINGS: [1]-While the judgment creditor              theory of partnership when it enacted the Texas
could have named the partners in the original suit,    Revised Partnership Act (TRPA), since codified in
doing so would not change the result as the            the Texas Business Organizations Code. As an
judgment creditor would not have been able to          independent entity, a partnership may enter into
pursue the partners’ assets until after judgment       contracts in its own name, may own its own
was finalized in 2009, Tex. Bus. Orgs. Code Ann.       property, and may sue and be sued in its own
§ 152.306(b)(2)(C)(iii); [2]-There was no evidence     name, Tex. Bus. Orgs. Code Ann. § 152.101; Tex.
that the partnership’s agreement with the judgment     R. Civ. P. 28.
creditor imposed any obligation on the partners or
gave the judgment creditor the right to compel            Business & Corporate Law > ... > Management
anything of the partners; [3]-The suit was to             Duties & Liabilities > Causes of Action >
enforce liability created by the Texas Revised            Partnership Liabilities

                                                Brett Miller
                                                                                                    Page 2 of 11
                                          2015 Tex. LEXIS 161, *1

HN2 Under the Texas Revised Partnership Act              functions to compel the exercise of a right of
(TRPA), a partner remains jointly and severally          action within a reasonable time. However, when
liable for all obligations of the partnership, Tex.      the Legislature employs the term ″accrues″ without
Bus. Orgs. Code Ann. § 152.304(a). This personal         an accompanying definition, the courts must
liability, undoubtedly an aggregate-theory feature,      determine when that cause of action accrues and
is a defining characteristic of the partnership form     thus when the statute of limitations commences to
and distinguishes it from other entity types.            run. To determine accrual in any particular case is
Through its scheme for enforcing that liability,         to establish a general rule of law for a class of
however, the TRPA imposes even on this aggregate         cases.
feature an entity aspect. A judgment against a
partnership is not by itself a judgment against a           Governments > Legislation          >   Statute   of
partner, so a creditor must obtain a judgment               Limitations > Time Limitations
against the partner individually, Tex. Bus. Orgs.
                                                            Business & Corporate Law > ... > Management
Code Ann. § 152.306(a). A creditor may attempt
                                                            Duties & Liabilities > Causes of Action >
to do so in the suit against the partnership or in a        Partnership Liabilities
separate suit, Tex. Bus. Orgs. Code Ann. § 152.305.
It may not, however, seek satisfaction of the               Business & Corporate Law > ... > Management
                                                            Duties & Liabilities > Causes of Action > Derivative
judgment against a partner until a judgment is
                                                            Actions
rendered       against    the      partnership,    §
152.306(b)(2)(A).                                        HN5 The appellate court is left to establish a rule
                                                         of accrual for partner-liability suits, which must
  Business & Corporate Law > ... > Management
                                                         be founded on reason and justice. Reason requires
  Duties & Liabilities > Causes of Action >
                                                         the appellate court to consider the Texas Revised
  Partnership Liabilities
                                                         Partnership Act’s overall scheme and the
HN3 The Texas Revised Partnership Act (TRPA)             legislative intent expressed therein. Justice requires
generally requires time to collect the debt from         the appellate court to examine the rule’s policy
the partnership first: the judgment against the          implications and equity of its consequences. In
partnership must go unsatisfied for ninety days          light of a partnership’s status as a separate entity
before a creditor may proceed against a partner          and the statutory prerequisites to proceeding
and his assets, Tex. Bus. Orgs. Code Ann. §              against a partner, the cause of action against a
152.306(b)(2)(C). The enforcement of a partner’s         partner does not accrue until a creditor can proceed
liability is considered the most confusing aspect        against a partner’s assets—that is, generally at the
of partnership law. Still, the passage of time, in       expiration of the ninety-day satisfaction period.
conjunction with the plain language of the TRPA’s
text, forecloses any argument that the Legislature          Business & Corporate Law > ... > Management
                                                            Duties & Liabilities > Causes of Action >
rejected any aspect of the entity theory.
                                                            Partnership Liabilities
  Governments > Legislation         >   Statute     of      Business & Corporate Law > ... > Management
  Limitations > Time Limitations                            Duties & Liabilities > Rights of Partners >
                                                            Partnership Property
HN4 Generally a cause of action accrues when
facts come into existence that authorize a claimant      HN6 As a result of the partnership’s statutorily
to seek a judicial remedy, when a wrongful act           confirmed status as a separate entity, a
causes some legal injury, or whenever one person         partnership’s acts are only its own, not a partner’s.
may sue another. The resulting limitations period        Individual partners do not own partnership income
                                                  Brett Miller
                                                                                                Page 3 of 11
                                           2015 Tex. LEXIS 161, *1

and profits while they remain in the partnership’s         Business & Corporate Law > ... > Management
hands and have not been distributed to the partners.       Duties & Liabilities > Causes of Action >
                                                           Partnership Liabilities
  Business & Corporate Law > ... > Management
  Duties & Liabilities > Causes of Action >             HN9 The Texas Revised Partnership Act allows a
  Partnership Liabilities                               partner to be sued in the action against the
                                                        partnership or in a separate action, and the
HN7 The statutory prerequisites to enforcement          appellate court’s definition of accrual in an action
make a partner’s liability not only derivative of
                                                        against the partner is consistent with that
the partnership’s liability, but contingent on it for
                                                        permissive rule, Tex. Bus. Orgs. Code Ann. §
all practical purposes. If a partnership obligates      152.305. Especially considering its enforcement
itself to pay a sum or perform a service under a        scheme, this rule suggests the Legislature considers
contract, the individual partners, though liable for    the collection action to be separate from the
the obligation under the Texas Revised Partnership      underlying litigation. The only practical reason to
Act, cannot immediately be called on to pay or          sue a partner separately is to be able to sue him
perform in lieu of the partnership. In either case,     later—a concurrent separate suit would
the claim must be litigated against the partnership     presumably be consolidated or sit pending
so that its obligation is determined, reduced to        disposition of the case against the partnership.
damages, and fixed in a judgment, Tex. Bus. Orgs.       The most likely time, if not the only logical time,
Code § 152.306(b)(2)(A). Second, the                    a plaintiff would do so is when the partnership
plaintiff-creditor must have ninety days’               fails to satisfy the judgment. In allowing separate
opportunity to satisfy that judgment from the           suits, the Legislature must have contemplated that
partnership’s assets, § 152.306(b)(2)(C).               at least some subsequent actions against partners
                                                        would be brought outside of the original limitations
  Business & Corporate Law > ... > Management
  Duties & Liabilities > Causes of Action >             period.
  Partnership Liabilities
                                                           Business & Corporate Law > ... > Management
HN8 Considering the derivative and contingent              Duties & Liabilities > Causes of Action > General
nature of that liability, the only obligation for          Overview
which a partner is really responsible is to make           Governments > Legislation        >   Statute   of
good on the judgment against the partnership, and          Limitations > Time Limitations
generally only after the partnership fails to do so.
The significance of joint and several liability in      HN10 Limitations exist to compel the exercise of
the partnership context is that once that the           a right of action within a reasonable time so that
prerequisites are met, a creditor can seek the          the opposing party has a fair opportunity to
whole debt from one party and is not required to        defend while witnesses are available. In the
join all the partners, obtain judgments against         partnership context, these concerns are addressed
them, or apportion liability among them. This           by the limitations period applying to the underlying
scheme defers a partner’s liability, and as a result    cause of action against a partnership.
a creditor cannot seek a judicial remedy from a
                                                           Business & Corporate Law > ... > Management
partner until these prerequisites are met. Because
                                                           Duties & Liabilities > Causes of Action >
a creditor’s rights against a partner do not arise         Partnership Liabilities
when the partnership incurs an obligation, the
appellate court defines accrual as occurring when       HN11 A judgment against a partnership is not by
those rights arise.                                     itself a judgment against a partner.
                                                 Brett Miller
                                                                                               Page 4 of 11
                                          2015 Tex. LEXIS 161, *1

  Business & Corporate Law > General Partnerships >    a judgment creditor attempted to collect from a
   Formation > Partnership Agreements                  partnership after litigating a contract claim for
                                                       over a decade and a half, only to find the
HN12 The partnership form has built-in
                                                       partnership insolvent. When the creditor sought a
mechanisms to provide further notice of any
                                                       judgment against the individual partners, the trial
impending liability. First, each partner has a right
                                                       court ruled the limitations period began when the
to manage and conduct partnership business, Tex.
                                                       underlying cause of action accrued. Because that
Bus. Orgs. Code Ann. § 152.203(a). When a
                                                       period had passed, limitations precluded pursuit
partnership is sued, the litigation presumably
                                                       of the partners’ assets. The court of appeals
becomes part of that business. Second, each
                                                       affirmed. We hold today that the limitations period
partner owes to the others a duty of care, Tex. Bus.
                                                       against a partner generally does not commence
Orgs. Code Ann. § 152.204(a)(2). When a
                                                       until after final judgment against the partnership
partnership is served with a lawsuit, that duty may
                                                       is entered. Because this action was brought within
require the partner served to apprise the other
                                                       that period, we reverse the court of appeals’
partners. Third, partners can agree to provide
                                                       judgment.
notice of pending litigation to one another in their
partnership agreement, Tex. Bus. Orgs. Code Ann. I
§ 152.002.
                                                     In 1980, the four petitioners (together, the Partners)
   Business & Corporate Law > ... > Management formed S & J Investments, a Texas general
   Duties & Liabilities > Causes of Action >
                                                     partnership, to [*2] invest in and manage certain
    Partnership Liabilities
                                                     oil and gas properties. S & J and American Star
HN13 A party doing business with a partnership Energy and Minerals Corporation were parties to
does so knowing that if the partnership fails on its an agreement that governed operation of those
obligations, relief is not wholly subject to the properties. In the early 1990s, American Star sued
adequacy of the partnership assets. Conversely, S & J for breach of that agreement and eventually
individuals who choose the partnership form as prevailed on its claims. S & J appealed that
the vehicle for their enterprise do so knowing that judgment, and a court of appeals reversed it in
their personal assets are on the line. Equity part and remanded the case to the trial court. See
demands the court leave these expectations S & J Invs. v. Am. Star Energy & Minerals Corp.,
undisturbed where a plaintiff proceeds as the law No. 07-99-0090-CV, 2001 Tex. App. LEXIS 7730,
allows.                                              2001 WL 1380027, at *6 (Tex. App.—Amarillo
                                                     Nov. 7, 2001, pet. denied) (not designated for
Judges: JUSTICE BROWN delivered the opinion publication). In 2007, the trial court awarded
of the Court.                                        American Star a second judgment, and S & J
                                                     again appealed. The court of appeals affirmed that
Opinion by: Jeffrey V. Brown                         judgment, and we denied review of its decision.
                                                     See S & J Invs. v. Am. Star Energy & Minerals
Opinion                                              Corp., No. 07-07-0357-CV, 2008 Tex. App. LEXIS
                                                     5078, 2008 WL 2669665, at *5 (Tex.
In this case we must decide whether Texas App—Amarillo July 8, 2008, pet. denied) (mem.
partnership law requires a plaintiff seeking to op.).
enforce a partner’s liability for a partnership debt
to sue the partner within the limitations period on S & J owes American Star $227,884.46 under the
the underlying claim against the partnership. Here, judgment. But S & J proved to be undercapitalized,
                                                Brett Miller
                                                                                                                               Page 5 of 11
                                                        2015 Tex. LEXIS 161, *2

and its assets cannot satisfy the judgment debt. In                      distinguishes it from other entity types. Cf. id. §
June 2010, American Star brought this action                             152.801(a) (″[A] partner is not personally liable .
seeking a judgment against the Partners                                  . . for any obligation of the partnership incurred
individually. In response, the Partners argued the                       while the partnership is a limited liability
action was barred by the four-year statute of                            partnership.″); id. § 101.114 (″[A] member or
limitations that applies to the underlying                               manager is not liable for a debt, obligation, or
breach-of-contract claim. Both sides moved for                           liability of a limited liability company . . . .″);
summary judgment. The trial court granted the                            Willis v. Donnelly, 199 S.W.3d 262, 271 (Tex.
 [*3] Partners’ motion and ordered that American                         2006) (″A bedrock principle of corporate law is
Star take nothing. A divided court of appeals                            that an individual can incorporate a business and
affirmed, holding the limitations period began                           thereby normally shield himself from personal
when the underlying breach-of-contract claim                             liability for the corporation’s contractual
against the partnership accrued, barring this suit.                      obligations.″) (collecting cases); see also 1 ALAN
405 S.W.3d 905, 906-07 (Tex. App.—Amarillo                               R. BROMBERG & LARRY E. RIBSTEIN, BROMBERG AND
2013). American Star sought this review.                                 RIBSTEIN ON PARTNERSHIP § 1.03(c)(4) (2012) (″The
                                                                         personal liability of partners is perhaps the most
II                                                                       important aggregate feature of partnership . . . .″).

HN1 A Texas partnership is ″an entity distinct                           Through its scheme for enforcing that liability,
from its partners.″ TEX. BUS. ORGS. CODE § 152.056.                      however, the TRPA imposes even on this aggregate
Though that has not always been clear, the                               feature an entity aspect. See TEX. REV. CIV. STAT.
Legislature ″’unequivocally embrace[d] the entity                        ANN. art. 6132b-3.05 cmt. (Vernon Supp. 2010)
theory of partnership’″ when it enacted the Texas                        (Comment of Bar Committee—1993) (stating the
Revised Partnership Act (TRPA), since codified in                        TRPA’s enforcement provisions ″are consistent
the Texas Business Organizations Code.1 In re                            with the emphasis [*5] on the partnership as an
Allcat Claims Serv., L.P., 356 S.W.3d 455, 464                           entity″). ″A judgment against a partnership is not
(Tex. 2011) (quoting TEX. REV. CIV. STAT. ANN. art.                      by itself a judgment against a partner,″ so a
6132b-2.01 cmt. (Vernon Supp. 2010) (Comment                             creditor must obtain a judgment against the partner
of Bar Committee—1993)) (alteration in original).                        individually. TEX. BUS. ORGS. CODE § 152.306(a). A
As an independent entity, a partnership may enter                        creditor may attempt to do so in the suit against
into contracts in its own name, may own its own                          the partnership or in a separate suit. Id. § 152.305.
property, and may sue and be sued in its own                             It may not, however, seek satisfaction of the
name. See TEX. BUS. ORGS. CODE § 152.101; TEX. R.                        judgment against a partner until a judgment is
CIV. P. 28.                                                              rendered against the partnership. Id. §
                                                                         152.306(b)(2)(A). On top of that,HN3 the TRPA
Nonetheless,HN2 under the TRPA, a partner                                generally requires time to collect the debt from
remains ″jointly and severally liable for all                            the partnership first: the judgment against the
obligations [*4] of the partnership.″ TEX. BUS.                          partnership must go unsatisfied for ninety days
ORGS. CODE § 152.304(a). This personal liability,                        before a creditor may proceed against a partner
undoubtedly an aggregate-theory feature, is a                            and his assets.2 Id. § 152.306(b)(2)(C). The
defining characteristic of the partnership form and                      enforcement of a partner’s liability is considered
1
   The parties disagree whether the TRPA or the recodified version applies to this case. There is no substantive difference in the
provisions we apply today. Though we refer to the law applied as TRPA, we cite to the codified version for practicality’s sake.
2
   The TRPA allows a creditor to forego this satisfaction period if (1) the partnership is in bankruptcy, (2) the parties have agreed to
waive the period, (3) a [*6] court orders so after finding that the partnership assets are clearly insufficient or that the satisfaction period

                                                                Brett Miller
                                                                                                                             Page 6 of 11
                                                       2015 Tex. LEXIS 161, *5

the most confusing aspect of partnership law. See                       functions ″to compel the exercise of a right of
ROBERT A. RAGAZZO & FRANCES S. FENDLER, CLOSELY                         action within a reasonable time.″ Moreno v.
HELD BUSINESS ORGANIZATIONS 193 (2d ed. 2012)                           Sterling Drug, Inc., 787 S.W.2d 348, 351 (Tex.
(quoting 2 BROMBERG & RIBSTEIN, supra, § 5.08(a)).                      1990) (citation omitted). However, ″[w]hen the
Still, ″[t]he passage of time, in conjunction with                      [L]egislature employs the term ’accrues’ without
the plain language of the TRPA’s text, forecloses                       an accompanying definition, the courts must
any argument that the Legislature rejected any                          determine when that cause of action accrues and
aspect of the entity theory.″ Allcat, 356 S.W.3d at                     thus when the statute of limitations commences to
467.                                                                    run.″ Id. at 351-52, 354 (refusing to apply the
                                                                        discovery rule to a wrongful-death action, but
III                                                                     noting that it would have applied had the
                                                                        applicable statute of limitations not specifically
Despite the Legislature’s efforts to define the                         fixed the point of accrual). ″’[T]o determine
relationship between a partner and the partnership                      [accrual] in any particular case is to establish a
and to control the circumstances under which a                          general rule of law for a class of cases . . . .’″ Id.
partner’s liability may be enforced, it did not                         at 351 (quoting Fernandi v. Strully, 35 N.J. 434,
expressly dictate when a suit against a partner                         173 A.2d 277, 285 (N.J. 1961)) (other citations
must be brought. The Partners argue that because                        omitted).
American Star could have sued them in its original
suit against S & J, this cause of action accrued and                    The statutes of limitations applicable here use the
limitations on this suit began to run at the same                       term ″accrues″ but do not specify when accrual
time as on the suit against S & J—at the breach of                      occurs. Compare TEX. CIV. PRAC. & REM. CODE §
the underlying agreement. American Star, on the                         16.004(a)(3) (providing limitations period for a
other hand, insists the Partners owed no obligation                     debt cause of action), and id. § 16.051 (providing
until the judgment against S & J became final in                        residual [*8] limitations period), with id. §
2009, and the limitations period began then. The                        16.003(b) (″The cause of action [for wrongful
parties agree that a four-year limitations period                       death] accrues on the death of the injured person.″).
applies to this action. They further acknowledge                        HN5 We are thus left to establish a rule of accrual
this action was brought more than four years after                      for partner-liability suits, which ″’must be founded
the underlying cause of action accrued but within                       on reason and justice.’″ Moreno, 787 S.W.2d at
four years of the judgment [*7] against S & J.                          351 (quoting Fernandi, 173 A.2d at 285) (other
                                                                        citations omitted). Reason requires us to consider
HN4 Generally a cause of action accrues ″when                           the TRPA’s overall scheme and the legislative
facts come into existence [that] authorize a                            intent expressed therein. See Tex. Dep’t of Transp.
claimant to seek a judicial remedy,″ ″when a                            v. City of Sunset Valley, 146 S.W.3d 637, 642 (Tex.
wrongful act causes some legal injury,″ or                              2004) (stating ″[w]e must read the statute as a
″whenever one person may sue another.″ Exxon                            whole″ and ″consider the objective the law seeks
Corp. v. Emerald Oil & Gas Co., 348 S.W.3d 194,                         to obtain″ (citations omitted)). Justice requires us
202 (Tex. 2011) (citations omitted); S.V. v. R.V.,                      to examine the rule’s policy implications and
933 S.W.2d 1, 4 (Tex. 1996) (citations omitted);                        equity of its consequences. In light of a
Luling Oil & Gas Co. v. Humble Oil & Ref. Co.,                          partnership’s status as a separate entity and the
144 Tex. 475, 191 S.W.2d 716, 721 (Tex. 1945)                           statutory prerequisites to proceeding against a
(citation omitted). The resulting limitations period                    partner, we hold that the cause of action against a
is excessively burdensome, or (4) the partner’s liability arises independently of his status as a partner. TEX. BUS. ORGS. CODE § 152.306(c).
None of those exceptions apply here.

                                                               Brett Miller
                                                                                                                        Page 7 of 11
                                                     2015 Tex. LEXIS 161, *8

partner does not accrue until a creditor can proceed good on the judgment against the partnership, and
against a partner’s assets—that is, generally at the generally only after the partnership fails to do so.
expiration of the ninety-day satisfaction period.3 See 1 BROMBERG & RIBSTEIN, supra, § 1.03(c)(4)
                                                      (″Under [the entity theory], the partners are
A                                                     essentially guarantors of an independent
                                                      partnership debt rather than being directly
HN6 As a result of the partnership’s statutorily
                                                      responsible.″); cf. UNIF. P’SHIP ACT § 307 cmt. 4
confirmed status as a separate entity, a (1997) (″[The Revised Uniform Partnership Act’s
partnership’s acts are only its own, not a partner’s. exhaustion requirement] respects the concept of a
 [*9] Cf. Allcat, 356 S.W.3d at 468 (″Individual
                                                      partnership as an entity and makes partners more
partners do not own [partnership income and in the nature of guarantors than principal debtors
profits] while they remain in the partnership’s on every partnership debt.″). The significance of
hands and have not been distributed to the joint and several liability in the partnership context
partners.″ (citations omitted)). Here, it was S & J is that once that the prerequisites are met, a
that was party to and breached the agreement with creditor can seek the whole debt from one party
American Star. The Partners, separate entities by and is not required to join all the partners, obtain
statute, were not in privity with American Star, judgments against them, or apportion liability
and they committed no wrongful act and caused among them. Cf. 2 BROMBERG & RIBSTEIN, supra, §
no legal injury. See S.V., 933 S.W.2d at 4. Surely, 5.08(g) (stating the exhaustion requirement defeats
the Partners are liable for S & J’s breach, but only the joint-and-several characterization). This
by operation of the statute. An effect of the entity scheme defers a partner’s [*11] liability, and as a
theory is that a partner’s liability is wholly
                                                      result a creditor cannot seek a judicial remedy
derivative of the partnership’s liability.
                                                      from a partner until these prerequisites are met.
HN7 The statutory prerequisites to enforcement See Exxon Corp., 348 S.W.3d at 202. Because a
make a partner’s liability not only derivative of creditor’s rights against a partner do not arise
the partnership’s liability, but contingent on it for when the partnership incurs an obligation, we
all practical purposes. If a partnership obligates define accrual as occurring when those rights
itself to pay a sum or perform a service under a arise. See S.V., 933 S.W.2d at 3 (″[Limitations]
contract, the individual partners, though liable for quicken diligence by making [a claim] in some
the obligation under the TRPA, cannot measure equivalent to a right . . . .″ (quoting
immediately be called on to pay or perform in lieu Gautier v. Franklin, 1 Tex. 732, 739 (1847))
of the partnership. In either case, the claim must (internal quotation marks omitted)).
be litigated against the partnership so that its
obligation is determined, reduced to damages, and HN9 The TRPA allows a partner to be sued in the
fixed in a judgment. See TEX. BUS. [*10] ORGS. action against the partnership or in a separate
CODE § 152.306(b)(2)(A). Second, the action, and our definition of accrual in an action
plaintiff-creditor must have ninety days’ against the partner is consistent with that
opportunity to satisfy that judgment from the permissive rule. See TEX. BUS. ORGS. CODE §
partnership’s assets. Id. § 152.306(b)(2)(C).         152.305. Especially considering its enforcement
                                                      scheme, this rule suggests the Legislature considers
HN8 Considering the derivative and contingent the collection action to be separate from the
nature of that liability, the only obligation for underlying litigation. The only practical reason to
which a partner is really responsible is to make sue a partner separately is to be able to sue him
3
   Because the satisfaction period applies here, we do not address accrual when a creditor may proceed directly against a partner under
Texas Business Organizations Code section 152.306(c).

                                                            Brett Miller
                                                                                                    Page 8 of 11
                                           2015 Tex. LEXIS 161, *11

later—a concurrent separate suit would                   begin to run. Id. at 209 (citing Getty Oil Co. v. Ins.
presumably be consolidated or sit pending                Co. of N. Am., 845 S.W.2d 794, 799 (Tex. 1992));
disposition of the case against the partnership.         City of San Antonio v. Talerico, 98 Tex. 151, 81
The most likely time, if not the only logical time,      S.W. 518, 520 (Tex. 1904) (″It is permitted by our
a plaintiff would do so is when the partnership          law to bring into the suit against it the party whom
fails to satisfy the judgment. Though the time           it seeks to hold liable as an indemnitor, . . . but this
required here to obtain [*12] the judgment against       does not make the limitation applicable to the
S & J is probably extraordinary, this case illustrates   cause of action of the plaintiff control its action
that litigation of such claims can continue well         over against the indemnitor.″). This rule is based
beyond the applicable limitation periods. In             on our interest in judicial economy. See Getty Oil,
allowing separate suits, the Legislature must have 845 S.W.2d at 799 (″Forcing the indemnity suit to
contemplated that at least some subsequent actions       wait for judgment in the liability suit ’would
against partners would be brought outside of the         contravene the policy of the courts to encourage
original limitations period. See UNIF. P’SHIP ACT §      settlements and to minimize litigation.’″ (quoting
307 cmt. 2 (1997) (″[Allowing separate suit of           K & S Oil Well Serv., Inc. v. Cabot Corp., 491
partners] will simplify and reduce the cost of           S.W.2d 733, 739 (Tex. Civ. App.—Corpus Christi
litigation, especially in cases of small claims          1973, writ ref’d n.r.e.))).
where there are known to be significant partnership
assets and thus no necessity to collect judgment         Similarly, Luling Oil & Gas’s rule does not
out of the partners’ assets.″). While American Star      readily apply to the partnership-liability context.
could have named the Partners in the original suit,      In that case, we addressed a garden-variety contract
doing so would not change the result here:               action between a seller and buyer of [*14] oil and
American Star would not have been able to pursue         gas interests. See 191 S.W.2d at 718-19, 721-22
the Partners’ assets until after the judgment was        (noting the contract ″fixed the rights and
finalized in 2009. See TEX. BUS. ORGS. CODE §            obligations of the parties″ and gave the seller ″the
152.306(b)(2)(C)(ii) (providing the satisfaction         right to compel″ the relief sought). ″In this
period as to a contested partnership judgment            situation,″ we held, ″the statute of limitation
begins only once a stay on execution expires).           begins to run at the time when a suit could be
                                                         commenced upon the claim asserted.″ Id. at 722
Despite this specific statutory context, the Partners    (emphasis added) (citation omitted). Here, there is
and the court of appeals would apply to this suit        no evidence that S & J’s agreement with American
the general rule of accrual as stated in Luling Oil      Star imposed any obligation on the Partners or
& Gas: ″[W]henever one person may [*13] sue              gave American Star the right to compel anything
another[,] a cause of action has accrued.″ 191           of the Partners. Further, the TRPA’s scheme
S.W.2d at 721 (citation omitted). That rule is not,      mirrors aspects of our indemnity jurisprudence
however, universal. For example, a cause of              and serves as a legislative basis for excepting suits
action for indemnity does not accrue ″until the          against partners from the general accrual rule.
indemnitee’s liability to the party seeking damages
becomes fixed and certain,″ generally by a               The Partners and the court of appeals also rely on
judgment. Ingersoll-Rand Co. v. Valero Energy            the TRPA’s requirement that the judgment against
Corp., 997 S.W.2d 203, 208 (Tex. 1999) (citations        a partner must be ″based on the same claim″ as
omitted). Still, ″an indemnitee may bring a claim        the judgment against the partnership to argue this
against an indemnitor before the judgment is             suit is really a suit on the underlying contract
assigned against the indemnitee″—before the              obligation. See TEX. BUS. ORGS. CODE §
cause of action accrues and before limitations           152.306(b)(2). If the judgment created an
                                                 Brett Miller
                                                                                                                         Page 9 of 11
                                                     2015 Tex. LEXIS 161, *14

independent cause of action, the Partners argue,      contained no provision similar to the TRPA’s
American Star could not satisfy this statutory        liability-enforcement provision). The Partners
prerequisite. We are not persuaded. This suit is to   unconvincingly argue the Legislature confirmed
enforce liability created by the TRPA, not the        the rule applied in these cases when it codified the
agreement, [*15] but it is still based on American    TRPA into the Business Organizations Code
Star’s underlying contract claim, consistent with     without overruling those decisions. On the
the statute.                                          contrary, the TRPA’s passage eliminates any
                                                      instructive or persuasive value those decisions
Federal courts applying the TRPA have reached may have once had. We therefore decline to rely
the same conclusion we reach today. See Evanston on them.
Ins. Co. v. Dillard Dep’t Stores, Inc., 602 F.3d
610, 617 (5th Cir. 2010) (holding a cause of action B
to recover against partners of law firm successfully
                                                      Our holding does not disturb the policy purposes
sued for trademark infringement accrued on entry
                                                      behind limitations. HN10 They exist ″to compel
of judgment against the firm, at the earliest); In re
                                                      the exercise of a right of action within a reasonable
Jones, 161 B.R. 180, 183 (Bankr. N.D. Tex. 1993)
                                                      time so that the opposing party has a fair
(″Under the entity theory of partnerships, it is
                                                      opportunity [*17] to defend while witnesses are
logical that a partner has no liability until the
                                                      available.″ Moreno, 787 S.W.2d at 351 (citation
partnership liability is established.″). The Partners
                                                      omitted). In the partnership context, these concerns
cite lower-court precedent to argue that the
                                                      are addressed by the limitations period applying
federal-court decisions are contrary to Texas law,
                                                      to the underlying cause of action against a
which they insist has always required partners to
                                                      partnership. Here, by suing S & J within the
be individually named and served within the
                                                      statute of limitations on the claim, American Star
limitations period running from the underlying
                                                      did exercise its contract right of action within a
claim.4 Those cases, however, were decided under
                                                      reasonable time. This action to collect the
the Texas Uniform Partnership Act (TUPA), the
                                                      judgment debt from the Partners does not require
TRPA’s predecessor, and contain no meaningful
                                                      relitigation of that claim. At issue is only whether
discussion of relevant statutory partnership law.
                                                      the judgment exists and whether the Partners were
The TUPA did not expressly follow the entity
                                                      in fact partners at the time of injury alleged.
theory and did not impose the prerequisites to
                                                      Applied here, the limitations period running from
proceeding against a partner. See Allcat, 356
                                                      the underlying claim ″would fail to serve the
S.W.3d at 463-64 (stating that though the TUPA
                                                      underlying purpose of limitations and instead
″’lean[ed] heavily toward the entity idea,’″ the
                                                      would be a purely formal exercise.″ See Matthews
TRPA was passed ″’to allay previous concerns
                                                      Constr. Co. v. Rosen, 796 S.W.2d 692, 694 (Tex.
that stemmed from [*16] confusion as to whether
                                                      1990) (citation omitted).
a partnership was an entity or an aggregate of its
members’″ (citations omitted) (alteration in The Partners argue that this suit imposes
original)); Kao Holdings, L.P. v. Young, 261 ″automatic″ liability and undermines their
S.W.3d 60, 63 (Tex. 2008) (stating the TUPA dueprocess rights. They point to Kao Holdings, in
4
   See Mathew v. McCoy, 847 S.W.2d 397, 400 (Tex. App.—Houston [14th Dist.] 1993, no writ) (holding no judgment could be taken
against partners who were not added and served within the limitations period running from the underlying claim); Partee v. Phelps, 840
S.W.2d 512, 514-15 (Tex. App.—Dallas 1992, no writ) (holding res judicata barred suit against partners); Cothrum Drilling Co. v. Partee,
790 S.W.2d 796, 800 (Tex. App.—Eastland 1990, writ denied) (holding statute governing service on partnership ″does not authorize a
judgment against the partners who were not served before the claims against them were barred by the statute of limitations″ (citations
omitted)).

                                                             Brett Miller
                                                                                                                        Page 10 of 11
                                                     2015 Tex. LEXIS 161, *17

which we said partners ″should be both named                         instances to recognize a special accrual date
and served so that they are on notice of their                       where the policies underlying limitations outweigh
potential liability and will have an opportunity to                  any justification for doing so. See, e.g., Robinson
contest″ that liability. 261 S.W.3d at 64. There, we                 v. Weaver, 550 S.W.2d 18, 22 (Tex. 1977) (declining
overturned a judgment against a partner who had                      to apply the discovery rule to cases involving
not been named or served at all, either in the [*18]                 medical misdiagnosis). This is not such an
original suit against the partnership or in a separate               instance.
suit. Id. at 65. In doing so, we simply applied the                  Similarly, our holding avoids the injustice of a
TRPA’s rule thatHN11 a judgment against a                            partner shielding himself from liability through
partnership is not by itself a judgment against a                    limitations where their policy purposes are not
partner. Id. at 63-64. The Partners’ liability is not                served. See Matthews Constr., 796 S.W.2d at 694
automatic—this action naming them personally is                      (refusing to apply limitations where doing so
required to establish it. They have the same                         ″would effectively permit the corporate form to be
opportunity to contest their liability as they would                 used as a ’cloak for fraud’″ (citation omitted));
have had were they sued within the underlying                        Moreno, 787 S.W.2d at 351 (″[Courts] have
limitations period.                                                  consciously sought to apply [limitations] with due
More generally, the Partners were on notice of                       regard to the underlying statutory policy of repose,
their potential liability when they agreed to form                   without, however, permitting unnecessary
and do business as a partnership. HN12 The                           individual injustices.″ (quoting Fernandi, 173
partnership form has built-in mechanisms to                          A.2d at 285) (other citations omitted)). HN13 A
provide further notice of any impending liability.                   party doing business with a partnership does so
First, each partner has a right to manage and                        knowing that if the partnership [*20] fails on its
conduct partnership business. TEX. BUS. ORGS.                        obligations, relief is not wholly subject to the
CODE § 152.203(a). When a partnership is sued,                       adequacy of the partnership assets. Conversely,
the litigation presumably becomes part of that                       individuals who choose the partnership form as
business. Second, each partner owes to the others                    the vehicle for their enterprise do so knowing that
a duty of care. Id. § 152.204(a)(2). When a                          their personal assets are on the line. Equity
partnership is served with a lawsuit, that duty may                  demands we leave these expectations undisturbed
require the partner served to apprise the other                      where a plaintiff proceeds as the law allows.
partners. See Zinda v. McCann St., Ltd., 178
S.W.3d 883, 890 (Tex. App.—Texarkana 2005, pet.                      ***
denied) (″Partners have a duty to one another to                     The Legislature has gone to great lengths to
make full disclosure of all matters affecting the                    address enforcement of a partnership debt against
partnership . . . .″ (citations omitted)). Third,                    a partner. The court of appeals did not see in the
partners can agree [*19] to provide notice of                        TRPA’s scheme legislative intent to supersede our
pending litigation to one another in their                           more general limitations jurisprudence. We do,
partnership agreement. See TEX. BUS. ORGS. CODE §                    and that intent spurs our determination today.
152.002 (″[A] partnership agreement governs the                      Accordingly, we hold that limitations does not bar
relations of the partners and between the partners                   American Star’s suit against the Partners.5 We
and the partnership.″). Though the Partners would                    reverse the court of appeals’ judgment and remand
have us presume our holding causes them harm,                        the case to the trial court for further proceedings
we are not persuaded. We have declined in some                       consistent with this opinion.
5
   The Partners argue that ″[t]olling or any other basis to suspend the running of limitations″ was not presented to the trial court and
cannot serve as grounds for reversal. American Star’s argument at all stages concerns when limitations began, however, not that they

                                                             Brett Miller
                                                                                                                      Page 11 of 11
                                                    2015 Tex. LEXIS 161, *20

Jeffrey V. Brown                                                    OPINION DELIVERED: February 27, 2015

Justice




were tolled or suspended. ″Deferring accrual and thus delaying the commencement [*21] of the limitations period is distinct from
suspending or tolling the running of limitations once the period has begun.″ S.V., 933 S.W.2d at 4. Our holding today does the former.

                                                            Brett Miller